DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgement is made of amendment filed on 05/17/2021 in which claims 1-2, 9-11,22,34, and 35 are currently amended while claims 3-4,8,19-21, and 23-33 have been canceled.
By this amendment, claims 1-2,5-7,9-18,22,34 and 35 are now pending in the application.
Allowable Subject Matter
Claims 1-2,5-7,9-18,22,34 and 35 (renumbered 1-18) are allowed over the prior art of record.
With respect to claim 1, the prior art of record does not suggest or disclose the claimed combination of elements or steps as recited, most particularly, “…for each cell, determining an alignment distance defining a change in charge quantity required to achieve a target alignment point, wherein the target alignment point comprises a predetermined target state of charge, based on a current charge quantity of the cell; identifying one or more unbalanced cells, based on the determined alignment distances; and balancing each unbalanced cell by adjusting the current charge quantity of each unbalanced cell in accordance with the determined alignment distances, wherein balancing each unbalanced cell comprises adjusting the current charge quantity of each unbalanced cell such that the alignment distances of the cells of the multi-cell battery are brought within a predetermined range of an alignment distance setpoint, the alignment distance setpoint comprising a function of one or more of the determined alignment distances”.
With respect to claim 34, the prior art of record does not suggest or disclose the claimed combination of elements or steps as recited, most particularly, “…a balancing circuit connected in parallel to each cell of the multi-cell battery; and one or more processors configured to: for each cell, determine an alignment distance defining a change in charge quantity required to achieve a target alignment point, wherein the target alignment point comprises a predetermined target state of charge, based on a current charge quantity of the cell; identify one or more unbalanced cells, based on the determined alignment distances; and balance each unbalanced cell by adjusting the current charge quantity of each unbalanced cell in accordance with the determined alignment distances, wherein balancing each unbalanced cell comprises adjusting the current charge quantity of each unbalanced cell such that the alignment distances of the cells of the multi-cell battery are brought within a predetermined range of an alignment distance setpoint, the alignment distance setpoint comprising a function of one or more of the determined alignment distances”.
Claims 2,5-7,9-18,22 and 35 depend either directly or indirectly from claim 1 and therefore are allowed for the same reasons.
Citation of Prior Art
For a list of related prior art references not mentioned above but disclose related apparatus or method, see Form PTO-892.
USPAT 9,379,416 to Schaefer discloses the general state of the art regarding a method for performing cell balancing of a battery system based on cell capacity values.
USPAT 8,143,852 to Murao discloses a state of charge optimizing device and assembled battery system including same.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127.  The examiner can normally be reached on M-F; 9:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


M'BAYE DIAO
Primary Examiner
Art Unit 2859



/M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        June 8, 2021